      Case 3:01-cv-00640-SI   Document 2299    Filed 01/07/19   Page 1 of 5

                                                                        FILED
                  UNITED STATES COURT OF APPEALS                         JAN 04 2019

                                                                     MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




NATIONAL WILDLIFE FEDERATION;                 Nos. 17-35462
et al.,                                            18-35111

            Plaintiffs-Appellees,             D.C. No. 3:01-cv-00640-SI
                                              District of Oregon,
STATE OF OREGON,                              Portland

            Intervenor-Plaintiff-
            Appellee,                         ORDER

v.

NATIONAL MARINE FISHERIES
SERVICE; et al.,

            Defendants-Appellants,

and

STATE OF WASHINGTON; et al.,

            Intervenor-Defendants.



NATIONAL WILDLIFE FEDERATION;                 Nos. 17-35463
et al.,                                            18-35152

            Plaintiffs-Appellees,             D.C. No. 3:01-cv-00640-SI
                                              District of Oregon,
STATE OF OREGON,                              Portland

            Intervenor-Plaintiff-
            Appellee,
      Case 3:01-cv-00640-SI   Document 2299    Filed 01/07/19   Page 2 of 5




v.

NATIONAL MARINE FISHERIES
SERVICE; et al.,

            Defendants,

STATE OF WASHINGTON; et al.,

            Intervenor-Defendants,

and

NORTHWEST RIVER PARTNERS,

            Intervenor-Defendant-
            Appellant.



NATIONAL WILDLIFE FEDERATION;                 No.   17-35465
et al.,
                                              D.C. No. 3:01-cv-00640-SI
            Plaintiffs-Appellees,             District of Oregon,
                                              Portland
STATE OF OREGON,

            Intervenor-Plaintiff-
            Appellee,

v.

NATIONAL MARINE FISHERIES
SERVICE; et al.,

            Defendants,



                                      2
      Case 3:01-cv-00640-SI   Document 2299    Filed 01/07/19   Page 3 of 5




STATE OF WASHINGTON; et al.,

            Intervenor-Defendants,

and

STATE OF IDAHO,

            Intervenor-Defendant-
            Appellant.



NATIONAL WILDLIFE FEDERATION;                 No.   17-35466
et al.,
                                              D.C. No. 3:01-cv-00640-SI
            Plaintiffs-Appellees,             District of Oregon,
                                              Portland
STATE OF OREGON,

            Intervenor-Plaintiff-
            Appellee,

v.

NATIONAL MARINE FISHERIES
SERVICE; et al.,

            Defendants,

STATE OF WASHINGTON; et al.,

            Intervenor-Defendants,

and

INLAND PORTS AND NAVIGATION


                                      3
      Case 3:01-cv-00640-SI   Document 2299    Filed 01/07/19   Page 4 of 5




GROUP,

            Intervenor-Defendant-
            Appellant.



NATIONAL WILDLIFE FEDERATION;                 No.   17-35467
et al.,
                                              D.C. No. 3:01-cv-00640-SI
            Plaintiffs-Appellees,             District of Oregon,
                                              Portland
STATE OF OREGON,

            Intervenor-Plaintiff-
            Appellee,

v.

NATIONAL MARINE FISHERIES
SERVICE; et al.,

            Defendants,

STATE OF WASHINGTON; et al.,

            Intervenor-Defendants,

and

STATE OF MONTANA,

            Intervenor-Defendant-
            Appellant.




                                      4
       Case 3:01-cv-00640-SI    Document 2299    Filed 01/07/19   Page 5 of 5




NATIONAL WILDLIFE FEDERATION;                   No.   17-35502
et al.,
                                                D.C. No. 3:01-cv-00640-SI
              Plaintiffs-Appellees,             District of Oregon,
                                                Portland
STATE OF OREGON,

              Intervenor-Plaintiff-
              Appellee,

 v.

NATIONAL MARINE FISHERIES
SERVICE; et al.,

              Defendants,

STATE OF WASHINGTON; et al.,

              Intervenor-Defendants,

 and

KOOTENAI TRIBE OF IDAHO and
CONFEDERATED SALISH AND
KOOTENAI TRIBES,

              Intervenor-Defendants-
              Appellants.


Before: THOMAS, Chief Judge, and TASHIMA and PAEZ, Circuit Judges.

       Appellees’ unopposed motion for an extension of time to file an application

for attorneys’ fees and expenses is GRANTED. The application is now due

February 4, 2019.

                                         5
